Exhibit 10.1 FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered into effective May 22, 2017 by and between AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership (“Borrower”), and BANKERS TRUST COMPANY (“Bank”). RECITALS A. Borrower and Bank entered into a Credit Agreement dated May 14, 2015, which was amended by a First Amendment to Credit Agreement dated January 7, 2016, a Second Amendment to Credit Agreement dated February 10, 2016, and a Third Amendment to Credit Agreement dated November 10, 2016 (as amended, the “Agreement”)(all capitalized terms not otherwise defined herein are as defined in the Agreement), pursuant to which Bank agreed to provide certain credit facilities to Borrower on the terms and conditions contained therein. B. Borrower has requested that Bank consent to certain modifications to the terms and conditions of the Agreement.Bank is agreeable to such request on the terms and conditions hereinafter set forth. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, Borrower and Bank agree as follows: I. The terms of the Agreement are modified and amended as hereinafter provided: A.Section 2.1 of Article II of the Agreement is amended by: i) changing the date in the first sentence of subsection (a) thereof from “May 13, 2018” to “May 13, 2019”; ii) replacing the form of Exhibit 2.1(a)(ii) referenced in the last sentence of subsection (a) thereof with the form of Exhibit 2.1(a)(ii) attached to this Amendment; and, iii) changing the date in the fifth sentence of subsection (c) thereof from “May 14, 2018” to “May 14, 2019.” B.Section 6.1 of Article VI of the Agreement is amended by adding the following to the end of Section 6.1: Without limiting the generality of the foregoing, Borrower acknowledges and agrees that the Line of Credit shall not be used for funding of any redemption of, or any distribution, dividend, or similar payment to any holder of, any of Borrower’s Series A Preferred Units (the “Series A Units”). C. Article VI of the Agreement is amended by adding the following new Section 6.6: Section 6.6.SERIES A UNITS.Amend its limited partnership agreement or any other agreement governing the Series A Units, without providing Bank with written notice thereof (along with copies of all proposed amended agreements) at least thirty (30) days prior to the adoption of any such amendment; other than the $100 million of Series A Units offered by Borrower pursuant to a Confidential Private Placement Memorandum dated December 18, 2015 (the “PPM”), and other than up to an additional $20 million to be offered, on the same terms as the PPM, as a supplement or modification to the PPM, issue any additional Series A Units without providing written notice to Bank at least thirty (30) days prior to any such issuance; nor redeem any of the Series A Units without providing written notice to Bank at least one hundred eighty (180) days prior to any such redemption. II.This Amendment shall be effective as of the effective date set forth above upon Bank having received an executed original hereof, together with payment to Bank from Borrower of a fee in the amount of $125,000 ($100,000 of which shall be an extension fee and $25,000 of which shall be an administration fee). III.Except as amended hereby, all terms of the Agreement are hereby ratified and confirmed and remain in full force and effect, the terms of which are incorporated herein by this reference.The parties confirm and ratify the Loan Documents, all certificates executed and delivered to Bank, and all other documents and actions relating to the obligations referred to in the Agreement, except as amended hereby. IV.Borrower represents that, to its knowledge, no Event of Default has occurred or is occurring under the terms of the Agreement or under any other Loan Documents, and that no circumstances exist such that but for a lapse of time or the giving of notice an Event of Default would exist under any such agreements and that all of the covenants, representations and warranties contained in the Agreement remain true as of the date hereof except with respect to those which are made with respect to specified earlier dates. V.The execution, delivery, and effectiveness of this Amendment shall not operate as a waiver of any right, power, or remedy of Bank under the Agreement or other Loan Documents, nor constitute a waiver of any provision of the Loan Documents.This Amendment shall not affect, alter, amend, or waive any right, power or remedy of Bank by virtue of any Borrower’s actions or failure to take certain actions which constitute a default or an Event of Default under the Agreement or any of the Loan Documents. VI.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which shall be taken together and constitute one and the same agreement.Signatures may be made and delivered by telefax or other similar method which shall be effective as originals. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS] 2 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited partnership, its general partner By: BURLINGTON CAPITAL LLC, a Delaware limited liability company, its general partner By:/s/Craig S. Allen Craig S. Allen, Chief Financial Officer BANKERS TRUST COMPANY By: /s/Donald M. Shiu
